Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 14, 2017

                                       No. 04-17-00714-CV

                     IN THE INTEREST OF D.R., ET AL CHILDREN,

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-02508
                     Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
        The appellant’s motion for extension of time to file brief is granted. The appellant’s brief
is due on January 2, 2018.


                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2017.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court